
	

116 HR 136 : Federal Intern Protection Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 136
		IN THE SENATE OF THE UNITED STATES
		January 16, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to protect unpaid interns in the Federal Government from
			 workplace harassment and discrimination, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Intern Protection Act of 2019. 2.Prohibited personnel practices (a)In generalSection 2302 of title 5, United States Code, is amended by adding at the end the following:
				
					(g)
 (1)All protections afforded to an employee under subparagraphs (A), (B), and (D) of subsection (b)(1) shall be afforded, in the same manner and to the same extent, to an intern and an applicant for internship.
 (2)For purposes of the application of this subsection, a reference to an employee shall be considered a reference to an intern in—
 (A)section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16); (B)sections 12 and 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 631, 633a); and
 (C)section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791). (3)In this subsection, the term intern means an individual who performs uncompensated voluntary service in an agency to earn credit awarded by an educational institution or to learn a trade or occupation..
 (b)Conforming amendmentSection 3111(c)(1) of title 5, United States Code, is amended by inserting section 2302(g) (relating to prohibited personnel practices), before chapter 81. Passed the House of Representatives January 15, 2019.Karen L. Haas,Clerk. 